FILED
                               NOT FOR PUBLICATION                           AUG 05 2013

                                                                         MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



WILLIAM L. HUNTER,                                 No. 12-16664

                 Plaintiff - Appellant,            D.C. No. 1:11-cv-00758-BAM

  v.
                                                   MEMORANDUM *
A. GOMEZ, licensed vocational nurse;
A. HARRINGTON; S. LOPEZ,

                 Defendants - Appellees.



                     Appeal from the United States District Court
                         for the Eastern District of California
                                                                    **
                   Barbara McAuliffe, Magistrate Judge, Presiding

                                Submitted July 24, 2013 ***

Before:         ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **
                Hunter consented to proceed before a magistrate judge. See 28 U.S.C.
§ 636(c).

          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34 (a)(2).
      California state prisoner William L. Hunter appeals pro se from the district

court’s judgment in his 42 U.S.C. § 1983 action alleging deliberate indifference to

his serious medical needs. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a dismissal for failure to state a claim under 28 U.S.C. §§ 1915A

and 1915(e)(2). Resnick v. Hayes, 213 F. 3d 443, 447 (9th Cir. 2000); Barren v.

Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order). We affirm.

      The district court properly dismissed Hunter’s claims against defendant

Gomez because Hunter failed to allege any facts in his operative amended

complaint demonstrating that Gomez knew of and consciously disregarded

Hunter’s serious medical needs when she injected him with the wrong kind and

amount of insulin. See Toguchi v. Chung, 391 F.3d 1051, 1060 (9th Cir. 2004)

(“Deliberate indifference is a high legal standard. A showing of medical

malpractice or negligence is insufficient to establish a constitutional deprivation

under the Eighth Amendment.”). A complaint must contain enough facts to “state

a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (citation and internal quotation marks omitted). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.”




                                           2                                     12-16664
Id. While courts must take all well-pleaded factual allegations as true, they do not

have to accept “bare assertions.” Id. at 681.

      The district court properly dismissed Hunter’s claims against the supervisor

defendants because Hunter failed to allege facts demonstrating their personal

involvement in the alleged violations or a causal connection between their conduct

and the alleged violations. See Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011)

(“A defendant may be held liable as a supervisor under § 1983 ‘if there exists

either (1) his or her personal involvement in the constitutional deprivation, or (2) a

sufficient causal connection between the supervisor’s wrongful conduct and the

constitutional violation.’”) (citation omitted)).

      AFFIRMED.




                                            3                                   12-16664